Filed 11/18/13 P. v. Villareal CA2/6
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B247371
                                                                            (Super. Ct. No. 2012006135)
     Plaintiff and Respondent,                                                   (Ventura County)

v.

OSCAR VILLAREAL,

     Defendant and Appellant.



                   Oscar Villareal appeals the judgment entered after he pled guilty to
carrying a concealed firearm (Pen. Code,1 § 25400, subd. (a)(2)), and being a felon in
possession of a firearm (§ 29800, subd. (a)). He also admitted suffering a prior strike
conviction (§§ 667, subds. (c)(1), (e)(1), 1170.12, subd. (a)(1), (c)(1)) and serving four
prior prison terms (§ 667.5, subd. (b)). The trial court sentenced him to three years
eight months in state prison and awarded him 436 days presentence custody credit.2
                   Because appellant pled guilty prior to a preliminary hearing, the relevant
facts are derived from the probation report. An officer was on patrol in a park known


1 All   further undesignated statutory references are to the Penal Code.

2 Appellate counsel has filed a motion in the trial court to correct the judgment to
reflect that appellant actually has 437 days of presentence custody credit.
for gang and drug-related behavior. Appellant, who was riding a bicycle, sped away
after seeing the officer and appeared to reach for something in his pocket. Appellant
eventually complied with the officer's command to stop. After appellant revealed that
he was on parole, the officer conducted a patdown search and found a loaded handgun
in appellant's pocket.
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting
that we independently examine the record pursuant to People v. Wende (1979) 25
Cal. 3d 436.
              We advised appellant in writing that he had 30 days within which to
personally submit any contentions or issues he wished to raise on appeal. Appellant
submitted a letter in which he contends (1) a section 1538.5 motion to suppress should
have been filed; (2) he is entitled to an additional 90 days of presentence custody
credit; (3) he does not have a prior strike conviction; and (4) his Sixth Amendment
right to counsel "was not met." None of these claims presents an arguable issue for
appeal. Nothing in the record would have supported the filing of a suppression
motion. The custody credit claim was properly denied by the trial court based on the
fact that the 90 days for which appellant seeks credit were spent serving a five-month
sentence for probation violations in two other cases. Appellant's claim that he has no
prior strike fails because he admitted otherwise pursuant to his plea. Moreover, the
probation report reveals that appellant has a 1993 conviction for robbery (§ 211), a
crime that qualifies as a strike. Finally, appellant offers no evidence or authority to
support his Sixth Amendment claim. The record discloses no basis for a claim that
appellant received ineffective assistance of counsel, either at trial or on appeal, or that
his Sixth Amendment rights were otherwise violated.
              Having examined the entire record, we are satisfied that appointed
counsel has fully complied with his responsibilities and that no arguable issues exist.



                                             2
(People v. Kelly (2006) 40 Cal. 4th 106, 123–124; People v. Wende, supra, 25 Cal.3d at
p. 441.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                         PERREN, J.

We concur:



             GILBERT, P.J.



             YEGAN, J.




                                          3
                                 Nancy Ayers, Judge

                           Superior Court County of Ventura

                       ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                          4